Citation Nr: 1429222	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  13-19 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as secondary to Agent Orange exposure.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2013 correspondence, the Veteran raised claims of entitlement to service connection for diabetes mellitus, prostate cancer and lung cancer/asbestosis.  While development has been undertaken regarding these matters, it does not appear that they have yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for service connection for ischemic heart disease, in his June 2013 VA Form 9, the Veteran indicated that he did not desire a hearing before a member of the Board.  However, in June 2014 correspondence, he requested a video conference hearing at the San Diego, California RO.  Therefore, the Board is without discretion and must remand the claim.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.704, 20.707.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a video conference hearing at the RO.  Thereafter, if indicated, the matter should be returned to the Board for the purpose of appellate disposition.  The Board does not intimate any opinion as to the merits of the issue, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



